Case 3:16-cv-00236-WHO Document 1066-9 Filed 04/08/20 Page 1 of 4

                                                Dkt. 611-5, 12 of 517




                                                   EXHIBIT 2
              Case 3:16-cv-00236-WHO Document 1066-9 Filed 04/08/20 Page 2 of 4

                                                                                       Dkt. 611-5, 13 of 517



ADVANCED BIOSCIENCE RESOURCES, INC.




                                           Statement of Facility Fees
                                                 June 2010



                        Planned Parenthood: First Avenue




                       Total Services:              105
                        Facility Fee:            $55.00
                       Total Due:             $5,775.00




                                                                                                          2903-006
1516 Oak Street, Suite 303 I Alameda, California 94501 USA I Phn (510) 865-5872 I Fax (510) 865-4090 I email: abr@abr-inc.com

          CONFIDENTIAL                                                                                     ABR-00043
                                Case 3:16-cv-00236-WHO Document 1066-9 Filed 04/08/20 Page 3 of 4

                                                                                       Dkt. 611-5, 14 of 517
                      ,"




                       ,.~
                       ....,.('··
...................




                                    -
                                    ----
                                       --
                                --~~~~~~


                                         --
                                          ----
                                             ---
ADVANCED BIOSCIENCE RESOURCES, INC.




                                                        Statement of Facility Fees
                                                             October 201 O


                                       Planned Parenthood: First Avenue




                                      Total Services:            94
                                       Facility Fee:         $60.00
                                      Total Due:          $5,640.00




                                                                                                          2903-010
1516 Oak Street, Suite 303 I Alameda, California 94501 USA I Phn (510) 865·5872 I Fax (510) 865-4090 I email: abr@abr-inc.com

                           CONFIDENTIAL                                                                    ABR-00047
                     Case 3:16-cv-00236-WHO Document 1066-9 Filed 04/08/20 Page 4 of 4

                                                                                      Dkt. 611-5, 15 of 517
          ....··•'
..

      ·~--
     ..

 ADVANCED BIOSCIENCE RESOURCES, INC.




                                           Statement of Facility Fees
                                                December 2010



                         Planned Parenthood: First Avenue




                         Total Services:             103
                         Facility Fee:          $60.00
                         Total Due:          $6,180.00




                                                                                                            2903-012
1516 Oak Street Suite 303 I Alameda, California 94501 USA I Phn (510) 865-5872 I Fax (510)
                     1                                                                       865~4090   I email: abr@abr~inc.com

          CONFIDENTIAL                                                                                        ABR-00049
